Case 1:20-cv-00189-JSR Document 41-4 Filed 04/20/20 Page 1 of 4




                   EExhibit
                     x hi bit TT
                Case 1:20-cv-00189-JSR Document 41-4 Filed 04/20/20 Page 2 of 4


FINNEGAN
FI N N E G A N                                         I
                                                           FI N N E G A N, HENDERSON,
                                                           FINNEGAN,       H E N D E R S O N, FARABOW,
                                                           W W W. FI N N E G A N. C O M
                                                           WWW.FINNEGAN.COM
                                                                                              F A R A B O W, GARRETT
                                                                                                             G A R R E T T & D U N N E R, LLP
                                                                                                                           & DUNNER,      LL P




                                                                                                                                                          ANAND      K. SHARMA
                                                                                                                                                          A N A N D K.   SHAR MA
                                                                                                                                                                ( 2 0 2) 408-4446
                                                                                                                                                                (202)    4 0 8-4 4 4 6
                                                                                                                                          a n a n d. s h ar m a @fi n n e g a n. c o m
                                                                                                                                          anand.sharma@finnegan.com



                                                                     M ar c h 331,
                                                                     March     1, 22020
                                                                                    020


  T err e n c e J.J. Wikberg
  Terrence             Wi k b er g
  P E R KI N S COTE
  PERKINS          C OI E LLLP LP
  6 0 7 114th
  607      4t h Street,
                  Str e et, NWN W
  W a s hi n gt o n, DDC
  Washington,             C 2 20005
                                0005
  T el: ((202)
  Tel:    2 0 2) 4434-1649
                     3 4 -1 6 4 9
  F a x: ((202)
  Fax:     2 0 2) 6654-9149
                      5 4 -9 1 4 9
  T wi k b er g @ P er ki n s C oi e. c o m
  Twikberg@PerkinsCoie.com


                    CCarnegie
                      ar n e gi e I Institution
                                     n stit uti o n ofof WWashington
                                                          a s hi n gt o n etetal.al.v.v. PPure
                                                                                          ur e GrGrown
                                                                                                  o w n DiDiamonds,
                                                                                                           a m o n d s, I nInc.
                                                                                                                            c. etetal.al.

  T err y:
  Terry:

              All e g ati o n s ofof ppatent
              Allegations               at e nt i infringement,
                                                   nfri n g e m e nt, sisimilar
                                                                              mil ar t to
                                                                                       o aany
                                                                                            n y clclaims
                                                                                                   ai m s l lodged
                                                                                                             o d g e d i in
                                                                                                                         n aaf federal
                                                                                                                                e d er al
  di  stri ct ccourt,
   district      o urt, rrequire
                          e q uir e aa ggood-faith
                                            o o d -f ait h basis.
                                                             b a si s. Respectfully,
                                                                        R e s p e ctf ull y, nnoo ssuch
                                                                                                     u c h bbasis
                                                                                                              a si s was
                                                                                                                      w a s pr   o vi d e d i in
                                                                                                                             provided          n tthe
                                                                                                                                                   he
  C o m pl ai nt, a n d y o u d e cli n e d D ef e n d a nt s’ off er s t o e x pl ai n w h y t h o s e all e g ati o n s ar e
   Complaint,         and     you     declined       Defendants'           offers    to   explain     why    those     allegations         are
  i n c orr e ct. Having
  incorrect.         H a vi n g reviewed
                                 r e vi e w e d Plaintiffs'
                                                   Pl ai ntiff s’ iinfringement
                                                                     nfri n g e m e nt contentions,
                                                                                         c o nt e nti o n s, Defendants'
                                                                                                               D ef e n d a nt s’ concerns
                                                                                                                                   c o n c er n s asas
  ttoo tthe
         h e basis
              b a si s for
                       f or tthis
                               hi s llawsuit
                                      a w s uit remain.
                                                 r e m ai n.

               Pl ai ntiff s didid
               Plaintiffs          d nnotot i invent
                                                n v e nt t the
                                                             h e pr   o c e s s f for
                                                                   process         or gr    o wi n g CVD
                                                                                         growing        C V D didiamonds
                                                                                                                     a m o n d s oror aannealing
                                                                                                                                             n n e ali n g
  tthem.
     h e m. ThatT h at ttechnology
                           e c h n ol o g y iiss decades
                                                    d e c a d e s old,
                                                                     ol d, asa s recognized
                                                                                 r e c o g ni z e d by  b y tthe
                                                                                                               h e asserted
                                                                                                                     a s s ert e d patents
                                                                                                                                       p at e nt s
  tthemselves.
     h e m s el v e s. Any  A n y alleged
                                    all e g e d iimprovements
                                                      m pr o v e m e nt s iinn tthe  h e asserted
                                                                                           a s s ert e d patents
                                                                                                           p at e nt s are ar e directed
                                                                                                                                   dir e ct e d ttoo tthe
                                                                                                                                                        he
  sspecific
     p e cifi c process
                  pr o c e s s lilimitations
                                     mit ati o n s rrecited
                                                         e cit e d iinn tthe
                                                                          h e clclaims,
                                                                                   ai m s, and a n d Defendants
                                                                                                       D ef e n d a nt s do   d o not
                                                                                                                                    n ot practice
                                                                                                                                          pr a cti c e tthem.
                                                                                                                                                           h e m.
  R e g a r dl e s s, tthe
  Regardless,                h e very
                                  v er y lilimitations
                                               mit ati o n s rrepresented
                                                                  e pr e s e nt e d ttoo tthe h e Patent
                                                                                                    P at e nt Office
                                                                                                                  Offi c e asa s iinventive
                                                                                                                                    n v e nti v e are
                                                                                                                                                    ar e iinvalid
                                                                                                                                                            n v ali d
  i n view
  in    vi e w of of the
                     t h e prior
                              pri or art,
                                       art, iincluding
                                                 n cl u di n g iinn view
                                                                      vi e w ofof references
                                                                                   r ef er e n c e s and a n d iinformation
                                                                                                                  nf or m ati o n not   n ot considered
                                                                                                                                               c o n si d er e d byby
  tthe
     h e Examiner.
           E x a mi n er. RatherR at h er tthanh a n waiting
                                                        w aiti n g until
                                                                      u ntil after
                                                                              aft er ouro ur clients
                                                                                               cli e nt s accrue
                                                                                                            a c cr u e additional,
                                                                                                                          a d diti o n al, needless
                                                                                                                                              n e e dl e s s
  l e g al expenses,
  legal       e x p e n s e s, we  w e wanted
                                          w a nt e d to t o provide
                                                              pr o vi d e notice
                                                                            n oti c e nown o w of of what
                                                                                                       w h at you
                                                                                                                y o u will
                                                                                                                         will llearn
                                                                                                                                 e ar n through
                                                                                                                                         t hr o u g h
  di  s c o v er y. We
   discovery.           W e ssubmit
                                 u b mit tthath at ttheh e pr   o vi si o n of
                                                             provision        oftthis
                                                                                    hi s i information
                                                                                            nf or m ati o n nnow   o w sshould
                                                                                                                            h o ul d l lead
                                                                                                                                        e a d tto o aann
  i m m e di at e dismissal
  immediate              di s mi s s al of  of Plaintiffs'
                                                  Pl ai ntiff s’ claims
                                                                   cl ai m s under
                                                                                u n d er Fed.F e d. R.R. Civ
                                                                                                           Ci v .P
                                                                                                                 . P Rule
                                                                                                                        R ul e 41(a)(1)(A)(i).
                                                                                                                                  4 1( a)( 1)( A)(i).

            R e g ar di n g i invalidity,
            Regarding          n v ali dit y, yyou
                                                o u aand
                                                       n d yyour
                                                              o ur cli e nt s nnow
                                                                    clients      o w hhave
                                                                                        a v e oour
                                                                                                 ur ccontentions.
                                                                                                      o nt e nti o n s. You
                                                                                                                         Y o u alalso
                                                                                                                                    so
  h a v e our
  have    o ur cchallenges
                 h all e n g e s ffor
                                    or l lack
                                          a c k of
                                                of ppatentable
                                                      at e nt a bl e ssubject
                                                                       u bj e ct matter
                                                                                  m att er sshowing
                                                                                              h o wi n g tthe
                                                                                                           h e aasserted
                                                                                                                  s s ert e d clclaims
                                                                                                                                  ai m s
  e m b o d y uunpatentable
  embody        n p at e nt a bl e l laws/phenomena
                                       a w s/ p h e n o m e n a ofof nnature.
                                                                       at ur e.

              E v e n ifif oone
              Even            n e or or bboth
                                            ot h ofoft the
                                                        h e ppatents
                                                               at e nt s ssurvive
                                                                             ur vi v e t the
                                                                                          h e §101
                                                                                                § 1 0 1 patentability
                                                                                                         p at e nt a bilit y cchallenges,
                                                                                                                               h all e n g e s, tthe
                                                                                                                                                  he
  a s s ert e d clclaims
  asserted           ai m s are  ar e i invalid
                                         n v ali d oover
                                                       v er tthe
                                                              h e pri  or art.
                                                                    prior           F or tthe
                                                                             art. For       h e ’ '189
                                                                                                   1 8 9 Patent,
                                                                                                         P at e nt, yyour
                                                                                                                        o ur cli e nt s ccan—at
                                                                                                                              clients      a n — at
  bbest—only
     e st — o nl y ar    g u e tthat
                      argue         h at aapplying
                                              p pl yi n g aa kknown
                                                                n o w n pr     o c e s s tto
                                                                           process         o CVD
                                                                                               C V D didiamonds
                                                                                                          a m o n d s i is
                                                                                                                         s ppatentably
                                                                                                                             at e nt a bl y didistinct
                                                                                                                                                sti n ct
  fr o m applying
  from      a p pl yi n g itit ttoo natural
                                     n at ur al diamonds.
                                                    di a m o n d s. It
                                                                     It iiss not.
                                                                              n ot. Defendants
                                                                                     D ef e n d a nt s arare
                                                                                                           e nnotot oonly
                                                                                                                       nl y cconvinced
                                                                                                                              o n vi n c e d t that
                                                                                                                                               h at
  tthey
    h e y will
            will prevail
                  pr e v ail on  o n this
                                     t hi s iissue,
                                               s s u e, tthey
                                                           h e y ffeel
                                                                   e el tthat
                                                                           h at any
                                                                                  a n y argument
                                                                                         ar g u m e nt ttoo tthe
                                                                                                               h e contrary
                                                                                                                    c o ntr ar y iiss


                           9 0 1 NEW
                           901   N E W YORK
                                        Y O R K AVENUE.
                                                 A V E N U E, NWN W I| WASHINGTON.
                                                                        W A S HI N G T O N, DDC C 2 20001-4413
                                                                                                    0 0 0 1 -4 4 1 3
                                    P H O N E: ++1
                                    PHONE:       1 2202
                                                      0 2 4408
                                                            0 8 44000
                                                                  0 0 0 I| FAX:
                                                                           F A X: ++1
                                                                                    1 2202
                                                                                         0 2 4408
                                                                                               0 8 44400
                                                                                                     400                                            EExhibit
                                                                                                                                                      x hi bit TT
                                                                                                                                                  PPage
                                                                                                                                                    a g e 11 of
                                                                                                                                                             of 33
             Case 1:20-cv-00189-JSR Document 41-4 Filed 04/20/20 Page 3 of 4


CCarnegie
  ar n e gi e I Institution
                 n stit ut i o n of
                                  of Washington
                                      W a s hi n gt o n et
                                                         et al.
                                                             al. v.v. Pure
                                                                       P ur e Grown
                                                                               Gr o w n Diamonds,
                                                                                         Di a m o n d s, Inc.
                                                                                                         I n c. et
                                                                                                                et al.
                                                                                                                    al.
MMarch
  ar c h 331,
            1, 22020
                   020
Page 2
Page     2


u nr e a s o n a bl e ffor
unreasonable               or rreasons
                                 e a s o n s tthe
                                                h e ccomplaint
                                                       o m pl ai nt ititself
                                                                          s elf aacknowledges
                                                                                   c k n o wl e d g e s ((e.g.,
                                                                                                              e. g., “["[L]ab
                                                                                                                          L] a b gr  o wn
                                                                                                                                  grown
di  a m o n d s have
 diamonds          h a v e tthe
                             h e ssamea m e pphysical,
                                                h y si c al, cchemical
                                                                 h e mi c al aand n d ooptical
                                                                                          pti c al qqualities
                                                                                                       u a liti e s as a s diamonds
                                                                                                                            di a m o n d s mined
                                                                                                                                               mi n e d
fr o m the
from      t h e earth").
                 e art h”). Moreover,
                                 M or e o v er, your
                                                  y o ur clients,
                                                           cli e nt s, hhaving
                                                                          a vi n g tri  e d aand
                                                                                     tried      n d ffailed
                                                                                                       ail e d ttoo i initiate
                                                                                                                       niti at e aann i interference
                                                                                                                                         nt erf er e n c e
a g ai n st U.S.
against        U. S. Patent
                        P at e nt No.N o. 6,  8 1 1, 6 1 0, rresorted
                                           6,811,610,            e s ort e d ttoo alt   eri n g itits
                                                                                   altering         s i inventorship
                                                                                                         n v e nt or s hi p tthrough
                                                                                                                                hr o u g h rreissue
                                                                                                                                              ei s s u e
aft er ppurchasing
after       ur c h a si n g itit.. Because
                                   B e c a u s e rreissue
                                                    ei s s u e isi s only
                                                                       o nl y available
                                                                               a v ail a bl e to
                                                                                               t o correct
                                                                                                     c orr e ct "error[s]
                                                                                                                  “ err or[ s] without
                                                                                                                                  wit h o ut any
                                                                                                                                               any
ddeceptive
   e c e pti v e i intention"
                    nt e nti o n” anda n d tthe
                                             h e ’ '610
                                                    6 1 0 Patent
                                                            P at e nt ssuffered
                                                                          uff er e d frfrom
                                                                                          o m nno  o ssuch
                                                                                                         u c h err    o r, yyour
                                                                                                                 error,       o ur cli   e nt had
                                                                                                                                    client    h a d nono
bbasis
   a si s ffor
            or sseeking
                   e e ki n g rreissue,
                                 ei s s u e, making
                                               m a ki n g ttheh e ’ '189
                                                                     1 8 9 Patent
                                                                             P at e nt vvoid.
                                                                                           oi d.

           D ef e n d a nt s alalso
           Defendants              s o f feel
                                         e el str  o n gl y t that
                                                strongly       h at t the
                                                                       h e ’ '078
                                                                             0 7 8 PPatent
                                                                                       at e nt i sisi invalid.
                                                                                                      n v ali d. TThe
                                                                                                                    h e pri o r art—
                                                                                                                          prior  art—
i n cl u di n g anticipatory
including          a nti ci p at or y prior
                                       pri or art—clearly
                                               art— cl e arl y sshowsh o w s tthat
                                                                                h at tthe
                                                                                        h e growth
                                                                                             gr o wt h cconditions
                                                                                                            o n diti o n s and
                                                                                                                           a n d processes
                                                                                                                                 pr o c e s s e s
r e cit e d iinn tthe
recited             h e asserted
                         a s s ert e d claims
                                        cl ai m s of
                                                   of tthe
                                                         h e ’'078
                                                                0 7 8 Patent
                                                                        P at e nt were
                                                                                    w er e known.
                                                                                            k n o w n.

             W e trtrust
             We      u st t hthat
                               at y your
                                     o ur cliclients
                                              e nt s n now
                                                         o w u understand
                                                                n d er st a n d t hthese
                                                                                     e s e wweaknesses
                                                                                               e a k n e s s e s i nint hthe
                                                                                                                          e v validity
                                                                                                                               ali dit y ofof
ttheir
   h eir patents.
          p at e nt s. But B ut even
                                 e v e n if  a n asserted
                                         if an    a s s ert e d claim
                                                                 cl ai m ofof tthe
                                                                                h e patents
                                                                                     p at e nt s atat iissue
                                                                                                        s s u e somehow
                                                                                                                 s o m e h o w survives
                                                                                                                                   s ur vi v e s
tthese
   h e s e iinvalidity
              n v ali dit y challenges,
                             c h all e n g e s, neither
                                                 n eit h er Defendant
                                                              D ef e n d a nt would
                                                                                w o ul d iinfringe.
                                                                                           nfri n g e. PGDP G D does
                                                                                                                  d o e s not
                                                                                                                            n ot grow
                                                                                                                                   gr o w
di  a m o n d s or
 diamonds          or anneal
                        a n n e al di   a m o n d s, aand
                                     diamonds,           n d tthe
                                                               h e pr  o c e s s e s eemployed
                                                                    processes            m pl o y e d bby y 22AT
                                                                                                               A T arare e didistinct
                                                                                                                              sti n ct frfrom
                                                                                                                                           o m
tthose
   h o s e claimed
             cl ai m e d iinn tthe
                                 h e asserted
                                      a s s ert e d ppatents.
                                                      at e nt s .

           MMoreover,
             or e o v er, t hthe
                               e aasserted
                                    s s ert e d clclaims
                                                    ai m s araree mmethod
                                                                      et h o d clclaims.
                                                                                    ai m s. I nInaaddition
                                                                                                     d diti o n t otot hthe
                                                                                                                          e eexemplary
                                                                                                                              x e m pl ar y
bbases
  a s e s of
           of non-infringement
               n o n -i nfri n g e m e nt provided
                                             pr o vi d e d above,
                                                            a b o v e, please
                                                                        pl e a s e note
                                                                                     n ot e that
                                                                                             t h at 2AT
                                                                                                      2 A T does
                                                                                                              d o e s not
                                                                                                                        n ot perform
                                                                                                                              p erf or m anyany
m et h o d s f for
methods        or making
                    m a ki n g ororprprocessing
                                        o c e s si n g didiamonds
                                                           a m o n d s i ninside
                                                                            si d e ofoft hthe
                                                                                            e UUnited
                                                                                                  nit e d StStates,
                                                                                                               at e s, nnoror d does
                                                                                                                                 o e s it its sell
                                                                                                                                              e ll
pr o d u ct s tthere.
 products       h er e. Please
                          Pl e a s e al  s o nnote
                                      also      ot e tthat
                                                       h at PGD
                                                             P G D ddoeso e s nnotot pperform
                                                                                        erf or m any a n y methods
                                                                                                             m et h o d s f for
                                                                                                                             or making
                                                                                                                                  m a ki n g oror
pr o c e s si n g di
 processing          a m o n d s aanywhere
                   diamonds           n y w h er e i in
                                                      n tthe
                                                          h e world,
                                                               w orl d, l let
                                                                           et alalone
                                                                                  o n e i in
                                                                                           n tthe
                                                                                               h e United
                                                                                                      U nit e d States.
                                                                                                                  St at e s.

             Fr o m tthe
             From       h e ccomplaint
                               o m pl ai nt aand n d ccontentions,
                                                         o nt e nti o n s, Plaintiffs
                                                                              Pl ai ntiff s aappear
                                                                                               p p e ar t to
                                                                                                           o hhave
                                                                                                                a v e sseveral
                                                                                                                         e v er al
mi s c o n c e pti o n s aabout
misconceptions                b o ut t hthese
                                          e s e ppoints
                                                    oi nt s t hthat
                                                                  at wwarrant
                                                                        arr a nt i immediate
                                                                                     m m e di at e c correction.
                                                                                                        orr e cti o n. FForor e example,
                                                                                                                                 x a m pl e,
Pl ai ntiff s aappear
Plaintiffs         p p e ar t to
                               o bbelieve
                                    eli e v e PPGD G D grgrows
                                                             o w s or or prprocesses
                                                                             o c e s s e s CVD
                                                                                             C V D didiamonds.
                                                                                                        a m o n d s. ItIt ddoes
                                                                                                                             o e s nnot.
                                                                                                                                      ot. PPGD  G D
i s merely
is     m er el y aa wholesaler/trader
                       w h ol e s al er/tr a d er and a n d does
                                                             d o e s not
                                                                       n ot have,
                                                                             h a v e, nor
                                                                                        n or has
                                                                                               h a s it  e v er had,
                                                                                                     it ever     h a d, any
                                                                                                                         a n y manufacturing
                                                                                                                                  m a n uf a ct uri n g
or
or pr    o c e s si n g ooperations.
     processing            p er ati o n s. Plaintiffs
                                              Pl ai ntiff s alalsos o aappear
                                                                         p p e ar ttoo bbelieve
                                                                                          eli e v e PGD
                                                                                                      P G D sserves
                                                                                                                er v e s aass tthe
                                                                                                                                 h e eexclusive
                                                                                                                                        x cl u si v e
di stri b ut or of
distributor         of 22AT's
                          A T’ s di   a m o n d s. That
                                  diamonds.            T h at i is
                                                                 s al s o uuntrue.
                                                                    also     ntr u e. PGDP G D aand n d 22ATA T ddoo nnot
                                                                                                                        ot hhave
                                                                                                                               a v e aany
                                                                                                                                        n y trtrade
                                                                                                                                                ade
tr  a n s a cti o n s.
transactions.

           F urt h er, tthe
           Further,        h e IInternet
                                  nt er n et rresources
                                                e s o ur c e s cit  e d i in
                                                                 cited     n Plaintiffs'
                                                                              Pl ai ntiff s’ ccomplaint
                                                                                                o m pl ai nt aandn d i infringement
                                                                                                                        nfri n g e m e nt
ccontentions
  o nt e nti o n s are
                     ar e both
                            b ot h outdated
                                     o ut d at e d and
                                                     a n d iincorrect.
                                                             n c orr e ct. AsA s jjust
                                                                                   u st one
                                                                                         o n e example,
                                                                                                e x a m pl e, tthe
                                                                                                                 h e iinfringement
                                                                                                                        nfri n g e m e nt
ccontentions
  o nt e nti o n s iinclude
                      n cl u d e ana n iimage
                                          m a g e tthat
                                                     h at purports
                                                           p ur p ort s ttoo sshow
                                                                                h o w "Pure
                                                                                        “ P ur e Grown
                                                                                                    Gr o w n Diamonds'
                                                                                                               Di a m o n d s’ (Gemesis
                                                                                                                                  ( G e m e si s
C or p or ati o n) C h e mi c al V a p or D e p o siti o n ( C V D) F a ciliti e s i n t h e U S A.” E v e n a ccursory
 Corporation)          Chemical          Vapor     Deposition         (CVD)       Facilities     in   the  USA."       Even      a    ur s or y
i n v e sti g ati o n of
investigation           of public
                            p u bli c sources
                                        s o ur c e s would
                                                       w o ul d have
                                                                 h a v e shown
                                                                          s h o w n several
                                                                                      s e v er al severe
                                                                                                   s e v er e errors
                                                                                                               err or s withwit h this
                                                                                                                                  t hi s
err  o n e o u s ccaption
erroneous           a pti o n:

                 ••    Fir st, ppublic
                       First,       u bli c i information
                                               nf or m ati o n sshows
                                                                   h o w s The
                                                                             T h e GGemesis
                                                                                       e m e si s CCorporation
                                                                                                      or p or ati o n moved
                                                                                                                         m o v e d its
                                                                                                                                    it s
                       di  a m o n d pr
                        diamond             o c e s si n g and
                                        processing          a n d manufacturing
                                                                     m a n uf a ct uri n g operations
                                                                                            o p er ati o n s frfrom
                                                                                                                 o m Florida
                                                                                                                       Fl ori d a tto
                                                                                                                                    o
                       MMalaysia
                          al a y si a in i n 2010.
                                               2 0 1 0. Florida
                                                         Fl ori d a iincorporation
                                                                       n c or p or ati o n records
                                                                                           r e c or d s also
                                                                                                         al s o show
                                                                                                                 s h o w The
                                                                                                                           The
                       GGemesis
                          e m e si s CCorporation
                                           or p or ati o n cceased
                                                               e a s e d t to
                                                                            o eexist
                                                                                 xi st yyears
                                                                                         e ar s aago.
                                                                                                   g o.




                                                         FI N N E G A N, HENDERSON.
                                                         FINNEGAN,       H E N D E R S O N, FARABOW,       G A R R E T T E&XII
                                                                                            F A R A B O W, GARRETTE       &x hi
                                                                                                                              D UbitN NTR,
                                                                                                                                      N TE R, LLLP
                                                                                                                                                L P
                                                                                                                                       P a g e 22 of
                                                                                                                                       Page       of 33
             Case 1:20-cv-00189-JSR Document 41-4 Filed 04/20/20 Page 4 of 4


CCarnegie
  ar n e gi e I Institution
                 n stit ut i o n of
                                  of Washington
                                      W a s hi n gt o n et
                                                         et al.
                                                             al. v.v. Pure
                                                                       P ur e Grown
                                                                               Gr o w n Diamonds,
                                                                                         Di a m o n d s, Inc.
                                                                                                         I n c. et
                                                                                                                et al.
                                                                                                                    al.
MMarch
  ar c h 331,
            1, 22020
                   020
P a g e 33
Page


                ••    S e c o n d, ppublic
                      Second,          u bli c rrecords
                                                 e c or d s sshow
                                                               h o w aa sseparate
                                                                            e p ar at e ccompany,
                                                                                            o m p a n y, ccalled
                                                                                                             all e d Gemeis,
                                                                                                                       G e m ei s,
                      IInc.,
                         n c., which
                                w hi c h llater
                                           at er became
                                                   b e c a m e Pure
                                                                  P ur e Grown
                                                                           Gr o w n Diamonds,
                                                                                       Di a m o n d s, IInc.,
                                                                                                          n c., was
                                                                                                                  was
                      eestablished
                        st a bli s h e d iinn 2013.
                                               2 0 1 3. This
                                                         T hi s i is
                                                                   s nnot
                                                                       ot The
                                                                           T h e GGemesis
                                                                                     e m e si s CCorporation
                                                                                                    or p or ati o n aand n d hhas
                                                                                                                                as
                      n e v er had
                      never      h a d di  a m o n d gr
                                        diamond            o wt h or
                                                        growth       or pr  o c e s si n g eequipment.
                                                                        processing           q ui p m e nt. ItIt hhas
                                                                                                                    a s alalways
                                                                                                                             ways
                      bbeen
                         een a  a diamond
                                   di a m o n d wholesaler/trader
                                                   w h ol e s al er/tr a d er with
                                                                                 wit h nnoo manufacturing
                                                                                              m a n uf a ct uri n g ccapacity.
                                                                                                                        a p a cit y.

                ••    T hir d, 22AT
                      Third,        A T is
                                         isa a home-grown
                                                 h o m e -gr o w n ccompany
                                                                      o m p a n y tthat
                                                                                    h at bbegan
                                                                                           e g a n i in
                                                                                                      n Singapore
                                                                                                        Si n g a p or e i in
                                                                                                                           n
                      2 0 0 5. ItIti is
                      2005.           s not
                                        n ot lilinked
                                                 n k e d tto
                                                           o aany
                                                               n y Gemesis
                                                                   G e m e si s eentity
                                                                                   ntit y or  P G D.
                                                                                          or PGD.

           Pl e a s e sshare
           Please        h ar e t this
                                   hi s l letter
                                          ett er with
                                                   wit h yyour
                                                            o ur cli   e nt s sso
                                                                    clients     o t they,
                                                                                    h e y, t too,
                                                                                              o o, may
                                                                                                     m a y nnow
                                                                                                              o w aappreciate
                                                                                                                      p pr e ci at e
D ef e n d a nt s’ ppositions
Defendants'           o siti o n s r regarding
                                      e g ar di n g t the
                                                       h e i impropriety
                                                              m pr o pri et y ofof PlPlaintiffs'
                                                                                       ai ntiff s’ all  e g ati o n s. TThey
                                                                                                     allegations.         h e y wwarrant
                                                                                                                                     arr a nt
a n i m m e di at e wit h dr a w al. C o nti n u e d p ur s uit of t h o s e cl ai m s will o nl y f urt h er
an   immediate         withdrawal.          Continued          pursuit     of  those     claims      will  only    further
ddemonstrate
  e m o n str at e tthat
                      h at tthey
                              h e y were
                                      w er e br   o u g ht without
                                               brought        wit h o ut aa ggood-faith
                                                                               o o d -f ait h basis
                                                                                                b a si s and
                                                                                                          a n d make
                                                                                                                  m a k e clear
                                                                                                                           cl e ar tthis
                                                                                                                                      hi s an
                                                                                                                                           an
e x c e pti o n al ccase.
exceptional          a s e.



                                                                              R e g ar d s,
                                                                              Regards,

                                                                              A n a n d K.
                                                                              Anand     K. Sharma
                                                                                           S h ar m a

P K S/ mr m
PKS/mrm




                                                      FI N N E G A N, HENDERSON.
                                                      FINNEGAN,       H E N D E R S O N, FARABOW,       G A R R E T T E&XII
                                                                                         F A R A B O W, GARRETTF       &x hi
                                                                                                                           D UbitN N TE R,
                                                                                                                                        R, LLLP
                                                                                                                                             L P
                                                                                                                               P a g e 33 of
                                                                                                                               Page       of 33
